IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 65 EAL 2019
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
TYREE EDWARDS,                            :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.